office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date cc el d br4 gl-505675-99 uilc internal_revenue_service national_office chief_counsel_advice memorandum for edward d fickess acting district_counsel upstate new york district cc ner uny buf from chief branch disclosure litigation cc el d david l fish subject proposed internal revenue service-new york state department of taxation and finance joint installment agreements memorandum of understanding this office has reviewed the proposed internal revenue service-new york state department of taxation and finance joint installment agreements memorandum of understanding mou our comments follow federal tax returns and return_information protected under sec_6103 may be disclosed to state tax officials upon written request by the head of the state taxing authority for purposes of and only to the extent necessary in the administration of state tax laws such written request must be made by the head of the state tax agency and designate individuals who are the representatives of the state taxing authority to receive the information the representatives named in the written request may not be the chief_executive_officer of the state nor any person who is not an employee or legal_representative or contractor of the state taxing authority 106_f3d_833 8th cir the agreement on coordination of tax_administration between the internal_revenue_service service and the new york state department of taxation and finance the basic agreement meets the written request requirements of sec_6103 taylor v united_states supra 964_f2d_630 7th cir our comments are confined to sec_6103 disclosure issues and do not incorporate the comments of any other counsel function gl-505675-99 cert_denied 506_us_1067 however we strongly recommend that you ensure that the information to be disclosed by the mou comes within the terms of the service’s implementing agreement with the new york department of taxation and finance state moreover we recommend that you structure the mou so that it meets the requirements of a written request under sec_6103 independent of the basic agreement we have incorporated the necessary changes in our comments below it is important that the mou set forth with clarity exactly what is going on and the procedures to be followed this will avoid misunderstandings between the parties in this regard we recommend that the disclosure and confidentiality provisions not be placed first in the mou the mou is about entering into joint installment agreements not disclosure accordingly we recommend that the mou be restructured in the following manner general understanding text remains the same type of tax any_tax subject_to irs and state installment_agreement procedures may be included in joint installment agreements under this mou forms text remains the same general procedures a financial analysis based on liability amount analysis of the taxpayer’s circumstances and financial situation will indicate whether an installment_agreement is appropriate that analysis may be performed by either agency provided however irs collection financial analysis standards must be used if the taxpayer’s liability to irs or state or both agencies -- this needs to be clarified exceeds dollar_figure when analysis of the taxpayer’s circumstances and financial situation indicates that an installment_agreement is appropriate a taxpayer expressing a desire for a payment arrangement to an employee of one agency will be queried as to whether an outstanding liability also is owed to the other agency when liabilities are owed to both agencies the taxpayer will be apprized of the potential for a joint installment_agreement and asked whether they wish to enter into an agreement that will apply to the tax debts owed to both agencies if so form 433-d and dtf-980 will be completed at this time an implementing agreement supplements a basic agreement and outlines the types of sec_6103 protected information available for sharing and procedures for requesting transmitting and using the information see irm handbook because the information to be disclosed under a specific mou may not come within the terms of an implementing agreement it is important that the mou meet sec_6103 requirements gl-505675-99 b completion of joint installment agreements representatives of either agency are authorized to complete the appropriate installment_agreement forms for both agencies in so doing each agency’s representatives will endeavor to contact the other agency’s representative’s to obtain a correct balance due amount which will be used to determine the actual monthly payment amount allotted to each agency if current balance due amounts are not available the taxpayer will be advised of the total monthly payment and that such amount will be subject_to a ratio of payment calculation that will determine the precise amount_paid to each agency the taxpayer will be advised that confirmation from the other agency that such other agency has received a copy of the taxpayer’s joint installment_agreement may be obtained by contacting the other agency the taxpayer will be instructed as to the proper method of making payments and will be notified that the joint installment_agreement requires approval by both agencies before it is effective with respect to both agencies approval by one agency only means that the installment_agreement is effective only with respect to that one agency fees currently charged to the taxpayer by each agency for utilizing installment_agreement privileges will continue to be charged by each agency when joint installment_agreement procedures are utilized c calculation of payment amounts payment amounts shall be calculated based on the current outstanding balance owed to each agency at the time of the joint installment_agreement as follows i insert text of current item a ii insert text of current item b current filing insert text of current item non-qualifying debts insert text of current item period of joint installment_agreement insert text of current item except that the reference to the installment_agreement in the first sentence should be changed to the joint installment_agreement review and approval insert text of current item method of payment the taxpayer will remit separate payments to each agency in accordance with the terms of the joint installment_agreement liens insert text of current item defaulted joint installment agreements insert text of current item except that the reference to the installment_agreement in the first sentence should be changed to the joint installment_agreement gl-505675-99 jeopardy situations insert text of current item authorized recipients irs and state employees authorized to request and receive federal and state tax information respectively pursuant to this mou are set forth on the attached appendix accounting for disclosures all irs employees disclosing federal return_information to the state pursuant to this mou will complete form 5466-b multiple record of disclosure and forward the completed copy to the upstate new york district disclosure_office confidentiality the state will comply with the requirements of sec_6103 with respect to the federal return_information disclosed pursuant to this mou following the procedures prescribed in section insert of the basic agreement the irs will safeguard information provided to it by the state consistent with section insert of the basic agreement fraud insert text of current item training insert text of current item monitoring for success insert text of current item disclosure authority the basic agreement and or this mou shall constitute the written request required for the disclosure of federal return_information to the state pursuant to sec_6103 cooperation insert text of current item liability insert text of current item termination alteration or modification of joint installment agreements insert text of current item except that the reference to an installment_payment agreement in the first sentence should be changed to a joint installment_agreement term of agreement insert text of current item
